 Q656DECISIONS OFNATIONALLABOR RELATIONS BOARDaction, which the Board has held was not intended by Congress to be reachedby the foregoing proscription in Section 8(b) (4) (A)The opinion,however, had just before, stated that the Board agreed with the TrialExaminer that the evidence did not establish that either the Teamsters or OperatingEngineers was responsible for the decision of the members of those unions to re-spect the picket lineIt is thusapparent that there was no ruling in this respect onthe issueinvolvedin this case and it seems to me no inference can be drawn from its,discussion of the primary nature of appeals to the employees of the primary employerThe Respondent Union relies on language in the opinion answering a contentionby the Company that the case was distinguishable from theRice Millingcase,supra,in that the Teamsters and the Operating Engineers had no dispute with Westhenner,the primary employer It is as followsColumbia-Southern contends,however, that the action of Teamsters andOperating Engineers in inducingemployeesof the primary employer [Westhermer] in the instant case to leave their work is distinguishable from that ofthe union in theRice Millingcase, in that Teamsters and Operating Engineers,did not,themselves,have any dispute with Westheimer,the only dispute beingbetween Westheimer and PipefittersHowever, as we read the legislative history of the provisions of- ection8(b) (4) (A) here involved, Congress was not concerned to protect primaryemployers against pressures by disinterested unions, but rather to protect dis-interested employers against direct pressures by any unionThe Court thereby gives another reason why the case as, to the Teamsters and theOperating Engineers should be dismissedThis language relates to the relationshipof the Vinous to the primary employer as to inducement ofhis employeesand doesnot touch the issue in this caseThere is evidence in the record as referred to earlier that the president of Local200 participated in picketing on at least one occasion.I can see no unlawful action,either by said officer or the Local in assisting, whether paid or not, in the picketingby Local 743Any request,expressor implied, by such picket to drivers of neutral,carriers not to deliver or pick up is a traditional part and purpose of the picketingprocess and does not violate Section 8(b)(4)(A)It seems basic in principles of picketing that the union or group setting up apicket line may hire pickets or obtain pickets by requesting individuals to serve orby requesting other labor organizations to furnish persons to serve, whether or notthe pickets or the assisting union are connected with the subject matter of the disputeI have been unable to find any such restrictions on the participation in or assistanceto legal picketing at the premises of an employerIn view of the considerations above discussed it is my opinion and I conclude thatthe inducement and encouragement by officers of Local 200 to its members to re-spect the primary picket line at Milwaukee Plywood and not to deliver or pick upfor their carrier employers at the picket line was not a violation of Section8(b) (4) (A)of the Act and I shall recommend that the complaint herein bedismissedCONCLUSIONS OF LAw1The Charging Party, Milwaukee Plywood Company, is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 TheRespondent Union is a labor organization within the meaning of Section2(5) of the Act3TheRespondent Union has not engaged in the unfair labor practices alleged inthe complaint as violating Section8(b) (4) (A) of the Act[Recommendations omitted from publication ]`S1ntmans CompanyandUnited, Furniture Workers of America,Local 1010,AFL-CIO,Petitioner.Case No 21-]?--6012Feb-ruary 15, 1960DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S Eberhardt,hearing126 NLRB No. 75 SIMMONS COMPANY657officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenor, Upholsters InternationalUnion of North America, AFL-CIO, and Local 15, are labor organiza-tions which claim to represent certain employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:Petitioner seeks a unit of employees in the mattress departmentof the Employer's Los Angeles, California, plant.The Intervenorclaims its current contract is a bar and that the unit sought is inappro-priate.The Employer takes the position that the petition is prema-ture because the department sought is expanding and has not yetbeen established on a permanent basis.'The Employer is a major manufacturer of livingroom and bed-room furniture, operating some 14 plants in various parts of thecountry.The manufacture of livingroom furniture at the instantplant began in the spring of 1958, and the next year, in about Mao1959, the Employer commenced the manufacture of mattresses.The mattress department is located on the same floor as the officesand showrooms. This floor also houses a warehouse area for packagedunits, behind which is the space used for mattress manufacturing.Behind the latter, in the rear of the building, is the section wherethe livingroom furniture is made.A plywood board separates thetwo departments.In order to establish the mattress department, the Employer trans-ferred machinery, equipment, and supervisory personnel from its SanFrancisco factory to the instant plant.The supervisors were engagedprimarily in training new employees for this department.At thetime of the hearing in the fall of 1959, most of the mattress workerswere still in the training process and on probationary status.The uncohtradicted record shows considerable similarity betweenthe livingroom and bedroom operations. It is often difficult to dis-tinguish a livingroom piece from one used for sleeping purposes.Mat-tresses are used in upholstered furniture and vice versa.Both opera-,As we are dismissing the petition on other grounds, we find no necessity for con-sidering the Employer's expanding unit contention.554461-60-vol. 126-43 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDtions use closers, machine operators, component assemblers, sewers,packers, cutters, etc.Although the manufacture of mattresses lendsitself somewhat more to machine work rather than hand operations,which is more characteristic of upholstery manufacturing, therequired job classifications and skills are substantially the same.While there is at present little interchange of workers, certain skillswill be readily interchangeable. In addition to using similar types ofmachines, both operations use the same materials, such as wood, coilsprings, wire, metal bolts, cotton felt, and rubber.Each departmenthas its own immediate supervision, but the same overall supervision.All the Employer's products are displayed in the same showrooms,both departments use the same trucks, the same maintenance employ-ees service both, the same plant rules apply, and the Employer's SanFrancisco office is responsible for payrolls.As indicated above, the manufacture of livingroom furniture beganin April 1958, and on December 29, 1958, the Employer executed anagreement, here in issue, with the Intervenor, which has a termina-tion date of February 28, 1961.This contract by its express terms 2covers all production and maintenance employees at this plant. There-fore, if as contended by the Intervenor, the mattress department isa normal accretion to the production and maintenance unit, the em-ployees therein are covered thereby.The Petitioner claims that be-cause the preamble of the contract refers to the Simmons Company,Living Boom Division, Los Angeles, California(emphasis supplied)as the Employer, and the mattress department is a new operation, itisnot covered by the contract 3We find this contention withoutmerit.It is patently clear that the words "Living Room Division"were purely descriptive and intended for the purpose of identifyingthe Employer and not the scope of the contract's unit coverage.Nor do we find that the mattress department is a new operation soas to warrant direction of a separate election therein.Thus, the en-tire record in this case points to one crucial factor: the Employer isengaged in the same functional activity in its livingroom and bed-room operations-the manufacturing of home furniture.As hereto-fore indicated, both operations are closely integrated and there2 Section 1 02.the employees who are production and maintenance employees of the Company employedin its Los Angeles, California,plant,excluding watchmen,truck drivers,inspectors,foremen, supervisory, office,administrative,engineering and clerical employees "' Shortly before the establishment of the mattress department,inMay 1959. Petitionerfiled a representation petition(Case No 21-RC-5820),seeking to represent all employeesat this plant,with the usual exclusionsThe petition was dismissed by the RegionalDirector on the ground that the 1958 contract was a barPetitioner appealed to theBoard urging that the facts indicated an expanding unit and that therefore the contractwas not a valid barThe Board affirmed the dismissalThereafter, Petitioner filed theinstant petition to represent employees in the mattress departmentThe Intervenorurges that the Board determination in the appeal is dispositive of the issue in the instantcase.As we are deciding that the contract is a bar,we find no necessity for ruling onthis question. HARBUR TERMINAL COMPANY659clearly existsa communityof interest between employees in the twodepartments.Nor does thefact thata littlemore machine workis required in mattress manufacturing than in upholstery making,persuade us that the overall fauction has been sufficiently changedto classify the bedroom operation as a new undertaking.It thereforefollows that the Employer'smattress department is a normal accre-tion to an existing unit, and that the contract of December 1958 barsthe present petition.4Accordingly,we shall dismiss the petition.[The Board dismissed the petition.]4Ingersoll-HumphreysDivision,Borg-Warner Corporation,117 NLRB 1715;J.W RexCompany,115 'NLRB 775,777; RichfieldOil Corporation,119 NLRB 1425; cf.W. P.Fuller & Companii,122 NLRB 814.Harbur Terminal CompanyandJesse J. JamersonandHodCarriers&Laborers Local Union 116, AFL-CIO, Party to theContract.Case No. 23-CA-869 (formerly 39-CA-869).Febru-ary 16, 1960DECISION AND ORDEROn October 21, 1959, Trial Examiner James T. Rasbury issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the findings,' conclusions, and recommenda-tions 2 of the Trial Examiner.'The Trial Examiner found,inter alia,that the Respondent violated Section 8(a)(1)and (3)of the Act by maintaining an exclusive hiring-hall arrangement with the Union,without having posted notices relating to the functioning of the hiring arrangement, asrequired byMountain Pacific Chapter of the Associated General Contractors,Inc., et al.,119 NLRB 883 Although it is not clear from the present record whether the Respond-ent's requirement, that applicants for employment be referred by the Union,resultedfrom the application of an exclusive hiring-hall agreement with the Union,as found bythe Trial Examiner, or whether such requirement resulted only from a practice uni-laterally adopted by the Respondent, we find that in either event the Respondent violatedSection 8(a) (3) and (1) of the Act.2 As it is not clear from the instant record that there was an agreement between theRespondent and the Union for the establishment of an exclusive hiring hall, and as it126 NLRB No. 85.